Citation Nr: 1734785	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  15-13 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Marine Corps from June 1954 to February 1974, including at Camp Lejeune.  He passed away in June 2013, and the Appellant seeks benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this matter was subsequently transferred to the RO in Louisville, Kentucky.

The Board previously denied this claim in a March 2016 decision.  The Appellant appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  The Court set aside and remanded the Board's March 2016 denial in a March 2017 memorandum decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in this matter to obtain any potentially outstanding treatment records that could assist the Appellant in substantiating her claim.

As indicated above, the Court set aside and remanded the Board's previous denial.  In its memorandum decision, the Court found that VA had not satisfied its duty to assist the Appellant by failing to obtain private treatment records that could be potentially relevant to her claim.  The Court noted that the Veteran's VA treatment records referenced ongoing urological care from 2004 to 2012 with Dr. T., and that VA records also identified care with a nephrologist in 2012 and 2013.  

As the Court indicated, as part of its duty to assist a claimant, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 U.S.C.A. 5103A (a)(1) (West 2004).  This duty includes making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C.A. 5103A (b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the Appellant appears to have obtained and submitted to VA the private urology and nephrology treatment records that were cited by the Court in its memorandum decision.  Generally, the Board may not consider additional evidence submitted by a claimant that has not previously been reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (c).  However, in cases where the Substantive Appeal was filed on or after February 2, 2013, 38 U.S.C.A. § 7105(e) provides for an automatic waiver of initial AOJ review of evidence submitted by the claimant or the claimant's representative, unless there is a specific request that the AOJ initially review the submitted evidence.  See also VA Fast Letter 14-02 (May 2, 2014). 

In this case, the Appellant filed the Substantive Appeal in April 2015.  Accordingly, the Board would ordinarily be permitted to consider the private nephrology and urology records that were recently submitted by the Appellant.  However, the Appellant also explicitly requested in writing that the Board remand this matter to allow the AOJ to review these additional records.  Pursuant to 38 U.S.C.A. § 7105(e)(1), the Board must therefore grant the Appellant's request for a remand.  

After reviewing the Veteran's VA treatment records, the Board also has identified several other references to private treatment that are potentially relevant to the Appellant's claim.  Specifically, the record indicates that the Veteran received private orthopedic care with Dr. A, private cardiologic care in July 2010 and January 2013, an episode of inpatient care with a private hospital in March 2009 for chest pain, private care with a cardiologist in February 2009, and private care in September 2009 for a stomach ulcer.

Upon remand, the AOJ should seek authorization to collect and associate these records with the Veteran's claims file.  The AOJ should also consider whether the information uncovered in these private treatment records requires VA to engage in further evidentiary development of this claim, to include considering whether an additional medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Appellant to identify and provide authorization for VA to obtain all potentially relevant private treatment providers from which the Veteran received care prior to his death, to include February 2009 treatment with a private cardiologist, March 2009 inpatient treatment for chest pain, September 2009 treatment for a stomach ulcer, July 2010 and January 2013 private treatment with a cardiologist, and private orthopedic treatment with Dr. A.  
2.  Perform any additional development, to include an additional VA opinion, if warranted.  Thereafter, readjudicate the Appellant's claim.  If the claim remains denied, provide the Appellant and her representative a supplemental statement of the case and allow an appropriate time for response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



